Exhibit 10.4

Form of Long-Term Warrant

 

VOID AFTER 5:00 P.M., NEW YORK CITY

TIME, ON THE EXPIRATION DATE (AS DEFINED BELOW)

 

 

THIS WARRANT AND THE SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER
JURISDICTION. THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED, SOLD OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER APPLICABLE SECURITIES LAWS UNLESS OFFERED, SOLD OR TRANSFERRED
PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE
LAWS.

 

Right to Purchase                Shares of
Series A Convertible Preferred Stock,
      par value $.001 per share

 

Date:  May 12, 2003

 

CAMBRIDGE HEART, INC.

STOCK PURCHASE WARRANT

 

THIS CERTIFIES THAT, for value received,                      , or its
registered assigns, is entitled to purchase from Cambridge Heart, Inc., a
corporation organized under the laws of the State of Delaware (the “Company”),
at any time or from time to time during the period specified in Section 2 hereof
                 fully paid and nonassessable shares of the Company’s Series A
Convertible Preferred Stock, par value $.001 per share (the “Series A Preferred
Stock”), at an exercise price per share (the “Exercise Price”) equal to $5.525. 
The number of shares of Series A Preferred Stock purchasable hereunder shall be
defined herein as “Warrant Shares.”  The Exercise Price is subject to adjustment
as provided in Section 4 hereof.  The term “Warrants” means this Warrant and the
other warrants of the Company issued pursuant to that certain Securities
Purchase Agreement, dated as of May 12, 2003, by and among the Company and the
other signatories thereto  (the “Securities Purchase Agreement”).

 

This Warrant is subject to the following terms, provisions and conditions:


 


1.             MANNER OF EXERCISE; ISSUANCE OF CERTIFICATES; PAYMENT FOR
SHARES.  SUBJECT TO THE PROVISIONS HEREOF, INCLUDING, WITHOUT LIMITATION, THE
LIMITATIONS CONTAINED IN SECTION 7 HEREOF, THIS WARRANT MAY BE EXERCISED BY THE
HOLDER HEREOF, IN WHOLE OR IN PART, BY THE SURRENDER OF THIS WARRANT, TOGETHER
WITH A COMPLETED EXERCISE AGREEMENT IN THE FORM ATTACHED HERETO (THE


 

--------------------------------------------------------------------------------


 


“EXERCISE AGREEMENT”), TO THE COMPANY DURING NORMAL BUSINESS HOURS ON ANY
BUSINESS DAY AT THE COMPANY’S PRINCIPAL EXECUTIVE OFFICES (OR SUCH OTHER OFFICE
OR AGENCY OF THE COMPANY AS IT MAY DESIGNATE BY WRITTEN NOTICE TO THE HOLDER
HEREOF), AND UPON (I) PAYMENT TO THE COMPANY IN CASH, BY CERTIFIED OR OFFICIAL
BANK CHECK OR BY WIRE TRANSFER FOR THE ACCOUNT OF THE COMPANY, OF THE EXERCISE
PRICE FOR THE WARRANT SHARES SPECIFIED IN THE EXERCISE AGREEMENT OR (II) IF THE
HOLDER IS EFFECTUATING A CASHLESS EXERCISE (AS DEFINED IN SECTION 11(C) HEREOF)
PURSUANT TO SECTION 11(C) HEREOF, DELIVERY TO THE COMPANY OF A WRITTEN NOTICE OF
AN ELECTION TO EFFECT A CASHLESS EXERCISE FOR THE WARRANT SHARES SPECIFIED IN
THE EXERCISE AGREEMENT.  THE WARRANT SHARES SO PURCHASED SHALL BE DEEMED TO BE
ISSUED TO THE HOLDER HEREOF OR SUCH HOLDER’S DESIGNEE, AS THE RECORD OWNER OF
SUCH SHARES, AS OF THE CLOSE OF BUSINESS ON THE DATE ON WHICH THIS WARRANT SHALL
HAVE BEEN SURRENDERED, THE COMPLETED EXERCISE AGREEMENT SHALL HAVE BEEN
DELIVERED, AND PAYMENT SHALL HAVE BEEN MADE FOR SUCH SHARES AS SET FORTH ABOVE
OR, IF SUCH DATE IS NOT A BUSINESS DATE, ON THE NEXT SUCCEEDING BUSINESS DATE. 
THE WARRANT SHARES SO PURCHASED, REPRESENTING THE AGGREGATE NUMBER OF SHARES
SPECIFIED IN THE EXERCISE AGREEMENT, SHALL BE DELIVERED TO THE HOLDER HEREOF
WITHIN A REASONABLE TIME, NOT EXCEEDING THREE (3) BUSINESS DAYS, AFTER THIS
WARRANT SHALL HAVE BEEN SO EXERCISED (THE “DELIVERY PERIOD”).  THE COMPANY SHALL
DELIVER TO THE HOLDER PHYSICAL CERTIFICATES REPRESENTING THE WARRANT SHARES SO
PURCHASED.  ANY CERTIFICATES SO DELIVERED SHALL BE IN SUCH DENOMINATIONS AS MAY
BE REASONABLY REQUESTED BY THE HOLDER HEREOF, SHALL BE REGISTERED IN THE NAME OF
SUCH HOLDER OR SUCH OTHER NAME AS SHALL BE DESIGNATED BY SUCH HOLDER AND,
FOLLOWING THE DATE ON WHICH THE WARRANT SHARES MAY BE SOLD BY THE HOLDER
PURSUANT TO RULE 144(K) PROMULGATED UNDER THE SECURITIES ACT (OR A SUCCESSOR
RULE), SHALL NOT BEAR ANY RESTRICTIVE LEGEND.  IF THIS WARRANT SHALL HAVE BEEN
EXERCISED ONLY IN PART, THEN THE COMPANY SHALL, AT ITS EXPENSE, AT THE TIME OF
DELIVERY OF SUCH CERTIFICATES, DELIVER TO THE HOLDER A NEW WARRANT REPRESENTING
THE NUMBER OF SHARES WITH RESPECT TO WHICH THIS WARRANT SHALL NOT THEN HAVE BEEN
EXERCISED.


 


2.             PERIOD OF EXERCISE; VESTING.  SUBJECT TO THE FOLLOWING SENTENCE
OF THIS SECTION 2, THIS WARRANT IS IMMEDIATELY EXERCISABLE, AT ANY TIME OR FROM
TIME TO TIME ON OR AFTER MAY 12, 2003 (THE “ISSUE DATE”) AND BEFORE 5:00 P.M.,
NEW YORK CITY TIME, ON JANUARY 1, 2009, SUBJECT TO ADJUSTMENT (AS ADJUSTED, THE
“EXPIRATION DATE”) AS PROVIDED IN SECTION 2(D) OF THE REGISTRATION RIGHTS
AGREEMENT, DATED AS OF MAY 12, 2003, BY AND AMONG THE COMPANY AND THE OTHER
SIGNATORIES THERETO (THE “REGISTRATION RIGHTS AGREEMENT”)  (SUCH PERIOD BEING
THE “EXERCISE PERIOD”).  THIS WARRANT SHALL CUMULATIVELY VEST AND BE EXERCISABLE
DURING THE EXERCISE PERIOD WITH RESPECT TO THE NUMBER OF WARRANT SHARES THAT
EQUALS THIRTY (30) [SEVENTY-FIVE (75) FOR TAIL WIND] PERCENT OF THE CUMULATIVE
NUMBER OF SHARES OF SERIES A PREFERRED STOCK THAT HAVE BEEN PURCHASED BY THE
ORIGINAL HOLDER HEREOF PURSUANT TO THE SECURITIES PURCHASE AGREEMENT AND UPON
EXERCISE OF THE SHORT-TERM WARRANTS ISSUED PURSUANT TO THE SECURITIES PURCHASE
AGREEMENT.


 


3.             CERTAIN AGREEMENTS OF THE COMPANY.  THE COMPANY HEREBY COVENANTS
AND AGREES AS FOLLOWS:

 

2

--------------------------------------------------------------------------------


 

 


(A)           SHARES TO BE FULLY PAID.  ALL WARRANT SHARES, UPON ISSUANCE IN
ACCORDANCE WITH THE TERMS OF THIS WARRANT, AND THE SHARES OF COMMON STOCK
ISSUABLE UPON CONVERSION OF THE WARRANT SHARES, WILL BE VALIDLY ISSUED, FULLY
PAID AND NONASSESSABLE AND FREE FROM ALL LIENS, CLAIMS AND ENCUMBRANCES.


 


(B)           RESERVATION OF SHARES.  DURING THE EXERCISE PERIOD, THE COMPANY
SHALL AT ALL TIMES HAVE AUTHORIZED, AND RESERVED FOR THE PURPOSE OF ISSUANCE
UPON EXERCISE OF THIS WARRANT, A SUFFICIENT NUMBER OF SHARES OF SERIES A
PREFERRED STOCK TO PROVIDE FOR THE EXERCISE IN FULL OF THE SHARES OF SERIES A
PREFERRED STOCK LISTED ON THE FACE OF THIS WARRANT AND FOR THE PURPOSE OF
ISSUANCE UPON CONVERSION OF THE WARRANT SHARES, A SUFFICIENT NUMBER OF SHARES OF
COMMON STOCK TO PROVIDE FOR CONVERSION OF ALL THE WARRANT SHARES.


 


(C)           CERTAIN ACTIONS PROHIBITED.  THE COMPANY WILL NOT, BY AMENDMENT OF
ITS CHARTER OR THROUGH ANY REORGANIZATION, TRANSFER OF ASSETS, CONSOLIDATION,
MERGER, DISSOLUTION, ISSUE OR SALE OF SECURITIES, OR ANY OTHER VOLUNTARY ACTION,
AVOID OR SEEK TO AVOID THE OBSERVANCE OR PERFORMANCE OF ANY OF THE TERMS TO BE
OBSERVED OR PERFORMED BY IT HEREUNDER, BUT WILL AT ALL TIMES IN GOOD FAITH
ASSIST IN THE CARRYING OUT OF ALL THE PROVISIONS OF THIS WARRANT AND IN THE
TAKING OF ALL SUCH ACTION AS MAY REASONABLY BE REQUESTED BY THE HOLDER OF THIS
WARRANT IN ORDER TO PROTECT THE ECONOMIC BENEFIT INURING TO THE HOLDER HEREOF
AND THE EXERCISE PRIVILEGE OF THE HOLDER OF THIS WARRANT AGAINST DILUTION OR
OTHER IMPAIRMENT, CONSISTENT WITH THE TENOR AND PURPOSE OF THIS WARRANT. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE COMPANY (I) WILL NOT
INCREASE THE PAR VALUE OF ANY SHARES OF SERIES A PREFERRED STOCK RECEIVABLE UPON
THE EXERCISE OF THIS WARRANT ABOVE THE EXERCISE PRICE THEN IN EFFECT, AND (II)
WILL TAKE ALL SUCH ACTIONS AS MAY BE NECESSARY OR APPROPRIATE IN ORDER THAT THE
COMPANY MAY VALIDLY AND LEGALLY ISSUE FULLY PAID AND NONASSESSABLE SHARES OF
SERIES A PREFERRED STOCK UPON THE EXERCISE OF THIS WARRANT.


 


(D)           SUCCESSORS AND ASSIGNS.  THIS WARRANT WILL BE BINDING UPON ANY
ENTITY SUCCEEDING TO THE COMPANY BY MERGER, CONSOLIDATION, OR ACQUISITION OF ALL
OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS.


 


(E)           BLUE SKY LAWS.  THE COMPANY SHALL, ON OR BEFORE THE DATE OF
ISSUANCE OF ANY WARRANT SHARES, TAKE SUCH ACTIONS AS THE COMPANY SHALL
REASONABLY DETERMINE ARE NECESSARY TO QUALIFY THE WARRANT SHARES FOR, OR OBTAIN
EXEMPTION FOR THE WARRANT SHARES FOR, SALE TO THE HOLDER OF THIS WARRANT UPON
THE EXERCISE HEREOF UNDER APPLICABLE SECURITIES OR “BLUE SKY” LAWS OF THE STATES
OF THE UNITED STATES, AND SHALL PROVIDE EVIDENCE OF ANY SUCH ACTION SO TAKEN TO
THE HOLDER OF THIS WARRANT PRIOR TO SUCH DATE; PROVIDED, HOWEVER, THAT THE
COMPANY SHALL NOT BE REQUIRED IN CONNECTION THEREWITH OR AS A CONDITION THERETO
TO (I) QUALIFY TO DO BUSINESS IN ANY JURISDICTION WHERE IT WOULD NOT OTHERWISE
BE REQUIRED TO QUALIFY BUT FOR THIS SECTION 3(E), (II) SUBJECT ITSELF TO GENERAL
TAXATION IN ANY SUCH JURISDICTION OR (III) FILE A GENERAL CONSENT TO SERVICE OF
PROCESS IN ANY SUCH JURISDICTION.


 


4.             ADJUSTMENT PROVISIONS.  DURING THE EXERCISE PERIOD, THE EXERCISE
PRICE HEREUNDER SHALL BE SUBJECT TO ADJUSTMENT FROM TIME TO TIME AS PROVIDED IN
THIS SECTION 4.


 

3

--------------------------------------------------------------------------------


 


(A)           SUBDIVISION OR COMBINATION OF SERIES A PREFERRED STOCK.  IF THE
COMPANY, AT ANY TIME DURING THE EXERCISE PERIOD, SUBDIVIDES (BY ANY STOCK SPLIT,
STOCK DIVIDEND, RECAPITALIZATION, REORGANIZATION, RECLASSIFICATION OR OTHERWISE)
ITS SHARES OF SERIES A PREFERRED STOCK INTO A GREATER NUMBER OF SHARES, THEN,
AFTER THE DATE OF RECORD FOR EFFECTING SUCH SUBDIVISION, THE EXERCISE PRICE IN
EFFECT IMMEDIATELY PRIOR TO SUCH SUBDIVISION WILL BE PROPORTIONATELY REDUCED. 
IF THE COMPANY, AT ANY TIME DURING THE EXERCISE PERIOD, COMBINES (BY REVERSE
STOCK SPLIT, RECAPITALIZATION, REORGANIZATION, RECLASSIFICATION OR OTHERWISE)
ITS SHARES OF SERIES A PREFERRED STOCK INTO A SMALLER NUMBER OF SHARES, THEN,
AFTER THE DATE OF RECORD FOR EFFECTING SUCH COMBINATION, THE EXERCISE PRICE IN
EFFECT IMMEDIATELY PRIOR TO SUCH COMBINATION WILL BE PROPORTIONATELY INCREASED.


 


(B)           ADJUSTMENT IN NUMBER OF SHARES.  UPON EACH ADJUSTMENT OF THE
EXERCISE PRICE PURSUANT TO THE PROVISIONS OF SECTION 4(A), THE NUMBER OF SHARES
OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT AT EACH SUCH EXERCISE
PRICE SHALL BE ADJUSTED BY MULTIPLYING A NUMBER EQUAL TO THE EXERCISE PRICE IN
EFFECT IMMEDIATELY PRIOR TO SUCH ADJUSTMENT BY THE NUMBER OF SHARES OF COMMON
STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT AT SUCH EXERCISE PRICE IMMEDIATELY
PRIOR TO SUCH ADJUSTMENT AND DIVIDING THE PRODUCT SO OBTAINED BY THE ADJUSTED
EXERCISE PRICE.


 


(C)           CONSOLIDATION, MERGER OR SALE.  IN CASE OF ANY CONSOLIDATION OF
THE COMPANY WITH, OR MERGER OF THE COMPANY INTO, ANY OTHER CORPORATION, OR IN
CASE OF ANY SALE OR CONVEYANCE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE
COMPANY OTHER THAN IN CONNECTION WITH A PLAN OF COMPLETE LIQUIDATION OF THE
COMPANY AT ANY TIME DURING THE EXERCISE PERIOD, THEN AS A CONDITION OF SUCH
CONSOLIDATION, MERGER OR SALE OR CONVEYANCE, ADEQUATE PROVISION WILL BE MADE
WHEREBY THE HOLDER HEREOF WILL HAVE THE RIGHT TO ACQUIRE AND RECEIVE UPON
EXERCISE OF THIS WARRANT IN LIEU OF THE SHARES OF SERIES A PREFERRED STOCK
IMMEDIATELY THERETOFORE ACQUIRABLE UPON THE EXERCISE OF THIS WARRANT, SUCH
SHARES OF STOCK, SECURITIES, CASH OR ASSETS AS MAY BE ISSUED OR PAYABLE WITH
RESPECT TO OR IN EXCHANGE FOR THE NUMBER OF SHARES OF SERIES A PREFERRED STOCK
IMMEDIATELY THERETOFORE ACQUIRABLE AND RECEIVABLE UPON EXERCISE OF THIS WARRANT
HAD SUCH CONSOLIDATION, MERGER OR SALE OR CONVEYANCE NOT TAKEN PLACE.  IN ANY
SUCH CASE, THE COMPANY WILL MAKE APPROPRIATE PROVISION TO INSURE THAT THE
PROVISIONS OF THIS SECTION 4 HEREOF WILL THEREAFTER BE APPLICABLE AS NEARLY AS
MAY BE IN RELATION TO ANY SHARES OF STOCK OR SECURITIES THEREAFTER DELIVERABLE
UPON THE EXERCISE OF THIS WARRANT.  THE COMPANY WILL NOT EFFECT ANY
CONSOLIDATION, MERGER OR SALE OR CONVEYANCE UNLESS PRIOR TO THE CONSUMMATION
THEREOF, THE SUCCESSOR CORPORATION (IF OTHER THAN THE COMPANY) ASSUMES BY
WRITTEN INSTRUMENT THE OBLIGATIONS UNDER THIS WARRANT AND THE OBLIGATIONS TO
DELIVER TO THE HOLDER HEREOF SUCH SHARES OF STOCK, SECURITIES OR ASSETS AS, IN
ACCORDANCE WITH THE FOREGOING PROVISIONS, THE HOLDER MAY BE ENTITLED TO
ACQUIRE.  NOTWITHSTANDING THE FOREGOING, IN THE EVENT OF ANY CONSOLIDATION OF
THE COMPANY WITH, OR MERGER OF THE COMPANY INTO, ANY OTHER CORPORATION, OR THE
SALE OR CONVEYANCE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY, AT
ANY TIME DURING THE EXERCISE PERIOD, WHERE THE CONSIDERATION CONSISTS SOLELY OF
CASH, THE HOLDER HEREOF SHALL RECEIVE, IN CONNECTION WITH SUCH TRANSACTION, CASH
CONSIDERATION EQUAL TO THE FAIR MARKET VALUE OF THIS WARRANT AS DETERMINED IN
ACCORDANCE WITH CUSTOMARY VALUATION METHODOLOGY USED IN THE INVESTMENT BANKING
INDUSTRY.

 

4

--------------------------------------------------------------------------------


 


(D)           DISTRIBUTION OF ASSETS.  IN CASE THE COMPANY SHALL DECLARE OR MAKE
ANY DISTRIBUTION OF ITS ASSETS (OR RIGHTS TO ACQUIRE ITS ASSETS) TO HOLDERS OF
SERIES A PREFERRED STOCK AS A PARTIAL LIQUIDATING DIVIDEND, STOCK REPURCHASE BY
WAY OF RETURN OF CAPITAL OR OTHERWISE (INCLUDING ANY DIVIDEND OR DISTRIBUTION TO
THE COMPANY’S STOCKHOLDERS OF CASH OR SHARES (OR RIGHTS TO ACQUIRE SHARES) OF
CAPITAL STOCK OF A SUBSIDIARY) (A “DISTRIBUTION”), AT ANY TIME DURING THE
EXERCISE PERIOD, THEN THE HOLDER HEREOF SHALL BE ENTITLED UPON EXERCISE OF THIS
WARRANT FOR THE PURCHASE OF ANY OR ALL OF THE SHARES OF SERIES A PREFERRED STOCK
SUBJECT HERETO, TO RECEIVE THE AMOUNT OF SUCH ASSETS (OR RIGHTS) WHICH WOULD
HAVE BEEN PAYABLE TO THE HOLDER HAD SUCH HOLDER BEEN THE HOLDER OF SUCH SHARES
OF SERIES A PREFERRED STOCK ON THE RECORD DATE FOR THE DETERMINATION OF
SHAREHOLDERS ENTITLED TO SUCH DISTRIBUTION.  IF THE COMPANY DISTRIBUTES RIGHTS,
WARRANTS, OPTIONS OR ANY OTHER FORM OF CONVERTIBLE SECURITIES AND THE RIGHT TO
EXERCISE OR CONVERT SUCH SECURITIES WOULD EXPIRE IN ACCORDANCE WITH THEIR TERMS
PRIOR TO THE EXPIRATION OF THE EXERCISE PERIOD, THEN THE TERMS OF SUCH
SECURITIES SHALL PROVIDE THAT SUCH EXERCISE OR CONVERTIBILITY RIGHT SHALL REMAIN
IN EFFECT UNTIL THIRTY (30) DAYS AFTER THE DATE THE HOLDER HEREOF RECEIVES SUCH
SECURITIES PURSUANT TO THE EXERCISE HEREOF.


 


(E)           NOTICE OF ADJUSTMENT.  UPON THE OCCURRENCE OF ANY EVENT WHICH
REQUIRES ANY ADJUSTMENT OF THE EXERCISE PRICE, THEN, AND IN EACH SUCH CASE, THE
COMPANY SHALL GIVE NOTICE THEREOF TO THE HOLDER HEREOF, WHICH NOTICE SHALL STATE
THE EXERCISE PRICE RESULTING FROM SUCH ADJUSTMENT AND THE INCREASE OR DECREASE
IN THE NUMBER OF WARRANT SHARES PURCHASABLE AT SUCH PRICE UPON EXERCISE, SETTING
FORTH IN REASONABLE DETAIL THE METHOD OF CALCULATION AND THE FACTS UPON WHICH
SUCH CALCULATION IS BASED.  SUCH CALCULATION SHALL BE CERTIFIED BY THE CHIEF
FINANCIAL OFFICER OF THE COMPANY.


 


(F)            MINIMUM ADJUSTMENT OF EXERCISE PRICE.  NO ADJUSTMENT OF THE
EXERCISE PRICE SHALL BE MADE IN AN AMOUNT OF LESS THAN $.01, BUT ANY SUCH LESSER
ADJUSTMENT SHALL BE CARRIED FORWARD AND SHALL BE MADE AT THE TIME AND TOGETHER
WITH THE NEXT SUBSEQUENT ADJUSTMENT WHICH, TOGETHER WITH ANY ADJUSTMENTS SO
CARRIED FORWARD, SHALL AMOUNT TO NOT LESS THAN $.01.


 


(G)           NO FRACTIONAL SHARES.  NO FRACTIONAL SHARES OF SERIES A PREFERRED
STOCK ARE TO BE ISSUED UPON THE EXERCISE OF THIS WARRANT, BUT THE COMPANY SHALL
PAY A CASH ADJUSTMENT IN RESPECT OF ANY FRACTIONAL SHARE WHICH WOULD OTHERWISE
BE ISSUABLE IN AN AMOUNT EQUAL (I) THE SAME FRACTION OF THE MARKET PRICE OF A
SHARE OF COMMON STOCK ON THE DATE OF SUCH EXERCISE, MULTIPLIED BY (II) AN AMOUNT
EQUAL TO (A) $4.42 DIVIDED BY (B) THE SERIES A CONVERSION PRICE (AS DEFINED IN
THE CERTIFICATE OF DESIGNATIONS OF THE PREFERRED STOCK OF CAMBRIDGE HEART, INC.
TO BE DESIGNATED SERIES A CONVERTIBLE PREFERRED STOCK) THEN IN EFFECT.


 


(H)           OTHER NOTICES.  IN CASE AT ANY TIME:


 


(I)            THE COMPANY SHALL DECLARE ANY DIVIDEND UPON THE SERIES A
PREFERRED STOCK PAYABLE IN SHARES OF STOCK OF ANY CLASS OR MAKE ANY OTHER
DISTRIBUTION (OTHER THAN DIVIDENDS OR DISTRIBUTIONS PAYABLE IN CASH OUT OF
RETAINED EARNINGS CONSISTENT WITH THE COMPANY’S PAST PRACTICES WITH RESPECT TO
DECLARING DIVIDENDS AND MAKING DISTRIBUTIONS) TO THE HOLDERS OF THE SERIES A
PREFERRED STOCK;

 

5

--------------------------------------------------------------------------------


 


(II)           THE COMPANY SHALL OFFER FOR SUBSCRIPTION PRO RATA TO THE HOLDERS
OF THE SERIES A PREFERRED STOCK ANY ADDITIONAL SHARES OF STOCK OF ANY CLASS OR
OTHER RIGHTS;


 


(III)          THERE SHALL BE ANY CAPITAL REORGANIZATION OF THE COMPANY, OR
RECLASSIFICATION OF THE SERIES A PREFERRED STOCK, OR CONSOLIDATION OR MERGER OF
THE COMPANY WITH OR INTO, OR SALE OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS TO,
ANOTHER CORPORATION OR ENTITY; OR


 


(IV)          THERE SHALL BE A VOLUNTARY OR INVOLUNTARY DISSOLUTION, LIQUIDATION
OR WINDING UP OF THE COMPANY;

 

then, in each such case, the Company shall give to the holder of this Warrant
(A) notice of the date or estimated date on which the books of the Company shall
close or a record shall be taken for determining the holders of Series A
Preferred Stock entitled to receive any such dividend, distribution, or
subscription rights or for determining the holders of Series A Preferred Stock
entitled to vote in respect of any such reorganization, reclassification,
consolidation, merger, sale, dissolution, liquidation or winding-up and (B) in
the case of any such reorganization, reclassification, consolidation, merger,
sale, dissolution, liquidation or winding-up, notice of the date (or, if not
then known, a reasonable estimate thereof by the Company) when the same shall
take place.  Such notice shall also specify the date on which the holders of
Series A Preferred Stock shall be entitled to receive such dividend,
distribution, or subscription rights or to exchange their Series A Preferred
Stock for stock or other securities or property deliverable upon such
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation, or winding-up, as the case may be.  Such notice shall be given at
least fifteen (15) days prior to the record date or the date on which the
Company’s books are closed in respect thereto.  Failure to give any such notice
or any defect therein shall not affect the validity of the proceedings referred
to in clauses (i), (ii), (iii) and (iv) above.  Notwithstanding the foregoing,
the Company shall publicly disclose the substance of any notice delivered
hereunder prior to delivery of such notice to the holder hereof.


 


(I)            CERTAIN EVENTS.  IF, AT ANY TIME DURING THE EXERCISE PERIOD, ANY
EVENT OCCURS OF THE TYPE CONTEMPLATED BY THE ADJUSTMENT PROVISIONS OF THIS
SECTION 4 BUT NOT EXPRESSLY PROVIDED FOR BY SUCH PROVISIONS, THE COMPANY WILL
GIVE NOTICE OF SUCH EVENT AS PROVIDED IN SECTION 4(E) HEREOF, AND THE COMPANY’S
BOARD OF DIRECTORS WILL MAKE AN APPROPRIATE ADJUSTMENT IN THE EXERCISE PRICE AND
THE NUMBER OF SHARES OF SERIES A PREFERRED STOCK ACQUIRABLE UPON EXERCISE OF
THIS WARRANT AT EACH SUCH EXERCISE PRICE SO THAT THE RIGHTS OF THE HOLDER SHALL
BE NEITHER ENHANCED NOR DIMINISHED BY SUCH EVENT.


 


(J)            DEFINITION OF MARKET PRICE.  “MARKET PRICE,” AS OF ANY DATE,
MEANS, WITH RESPECT TO THE COMMON STOCK, (I) THE AVERAGE OF THE LAST SALES
PRICES FOR THE SHARES OF COMMON STOCK AS REPORTED ON THE NASDAQ SMALLCAP MARKET
BY BLOOMBERG FINANCIAL MARKETS (“BLOOMBERG”) FOR THE TEN (10) CONSECUTIVE
BUSINESS DAYS IMMEDIATELY PRECEDING SUCH DATE, OR (II) IF THE NASDAQ SMALLCAP
MARKET IS NOT THE PRINCIPAL TRADING MARKET FOR THE SHARES OF COMMON STOCK, THE
AVERAGE OF THE REPORTED LAST SALES PRICES REPORTED BY BLOOMBERG ON THE PRINCIPAL
TRADING MARKET FOR THE COMMON STOCK DURING THE SAME PERIOD, OR (III) IF THE
FOREGOING DO NOT

 

6

--------------------------------------------------------------------------------


 


APPLY, THE LAST SALE PRICE OF SUCH SECURITY IN THE OVER-THE-COUNTER MARKET ON
THE PINK SHEETS OR BULLETIN BOARD FOR SUCH SECURITY AS REPORTED BY BLOOMBERG, OR
IF NO SALE PRICE IS SO REPORTED FOR SUCH SECURITY, THE LAST BID PRICE OF SUCH
SECURITY AS REPORTED BY BLOOMBERG, OR (IV) IF MARKET VALUE CANNOT BE CALCULATED
AS OF SUCH DATE ON ANY OF THE FOREGOING BASES, THE MARKET PRICE SHALL BE THE
AVERAGE FAIR MARKET VALUE AS REASONABLY DETERMINED BY AN INVESTMENT BANKING FIRM
SELECTED BY THE COMPANY AND REASONABLY ACCEPTABLE TO THE HOLDER, WITH THE COSTS
OF THE APPRAISAL TO BE BORNE BY THE COMPANY.


 


5.             ISSUE TAX.  THE ISSUANCE OF CERTIFICATES FOR WARRANT SHARES UPON
THE EXERCISE OF THIS WARRANT SHALL BE MADE WITHOUT CHARGE TO THE HOLDER OF THIS
WARRANT OR SUCH SHARES FOR ANY ISSUANCE TAX OR OTHER COSTS IN RESPECT THEREOF,
PROVIDED THAT THE COMPANY SHALL NOT BE REQUIRED TO PAY ANY TAX WHICH MAY BE
PAYABLE IN RESPECT OF ANY TRANSFER INVOLVED IN THE ISSUANCE AND DELIVERY OF ANY
CERTIFICATE IN A NAME OTHER THAN THE HOLDER OF THIS WARRANT.


 


6.             NO RIGHTS OR LIABILITIES AS A STOCKHOLDER.  THIS WARRANT SHALL
NOT ENTITLE THE HOLDER HEREOF TO ANY VOTING RIGHTS OR OTHER RIGHTS AS A
STOCKHOLDER OF THE COMPANY.  NO PROVISION OF THIS WARRANT, IN THE ABSENCE OF
AFFIRMATIVE ACTION BY THE HOLDER HEREOF TO PURCHASE WARRANT SHARES, AND NO MERE
ENUMERATION HEREIN OF THE RIGHTS OR PRIVILEGES OF THE HOLDER HEREOF, SHALL GIVE
RISE TO ANY LIABILITY OF SUCH HOLDER FOR THE EXERCISE PRICE OR AS A STOCKHOLDER
OF THE COMPANY, WHETHER SUCH LIABILITY IS ASSERTED BY THE COMPANY OR BY
CREDITORS OF THE COMPANY.

 


7.             TRANSFER, EXCHANGE, REDEMPTION AND REPLACEMENT OF WARRANT.

 


(A)           RESTRICTION ON TRANSFER.  THIS WARRANT AND THE RIGHTS GRANTED TO
THE HOLDER HEREOF MAY NOT BE TRANSFERRED, IN WHOLE OR IN PART, EXCEPT FOR (A)
ANY SALE OR TRANSFER TO ANOTHER PURCHASER, AS DEFINED IN AND LISTED ON SCHEDULE
I TO THE SECURITIES PURCHASE AGREEMENT, OR (B) ANY SALE OR TRANSFER BY THE
HOLDER HEREOF TO ITS “AFFILIATE” (AS DEFINED IN RULE 144 OF THE SECURITIES
ACT).  SUBJECT TO THE FOREGOING, THIS WARRANT AND THE RIGHTS GRANTED TO THE
HOLDER HEREOF ARE TRANSFERABLE, IN WHOLE OR IN PART, UPON SURRENDER OF THIS
WARRANT, TOGETHER WITH A PROPERLY EXECUTED ASSIGNMENT IN THE FORM ATTACHED
HERETO, AT THE OFFICE OR AGENCY OF THE COMPANY REFERRED TO IN SECTION 7(E)
BELOW, PROVIDED, HOWEVER, THAT ANY TRANSFER OR ASSIGNMENT SHALL BE SUBJECT TO
THE CONDITIONS SET FORTH IN SECTIONS 7(F) AND (G) HEREOF AND TO THE PROVISIONS
OF SECTIONS 2(F) AND 2(G) OF THE SECURITIES PURCHASE AGREEMENT.  UNTIL DUE
PRESENTMENT FOR REGISTRATION OF TRANSFER ON THE BOOKS OF THE COMPANY, THE
COMPANY MAY TREAT THE REGISTERED HOLDER HEREOF AS THE OWNER AND HOLDER HEREOF
FOR ALL PURPOSES, AND THE COMPANY SHALL NOT BE AFFECTED BY ANY NOTICE TO THE
CONTRARY.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE
REGISTRATION RIGHTS DESCRIBED IN SECTION 8 HEREOF ARE ASSIGNABLE ONLY IN
ACCORDANCE WITH THE PROVISIONS OF THE REGISTRATION RIGHTS AGREEMENT.


 


(B)           WARRANT EXCHANGEABLE FOR DIFFERENT DENOMINATIONS.  THIS WARRANT IS
EXCHANGEABLE, UPON THE SURRENDER HEREOF BY THE HOLDER HEREOF AT THE OFFICE OR
AGENCY OF THE COMPANY REFERRED TO IN SECTION 7(E) BELOW, FOR NEW WARRANTS OF
LIKE TENOR OF DIFFERENT DENOMINATIONS REPRESENTING IN THE AGGREGATE THE RIGHT TO
PURCHASE THE NUMBER OF SHARES OF SERIES A PREFERRED STOCK WHICH MAY BE PURCHASED
HEREUNDER, EACH OF SUCH NEW WARRANTS TO REPRESENT

 

7

--------------------------------------------------------------------------------


 


THE RIGHT TO PURCHASE SUCH NUMBER OF SHARES (AT THE EXERCISE PRICE THEREFOR) AS
SHALL BE DESIGNATED BY THE HOLDER HEREOF AT THE TIME OF SUCH SURRENDER.


 


(C)           REPLACEMENT OF WARRANT.  UPON RECEIPT OF EVIDENCE REASONABLY
SATISFACTORY TO THE COMPANY OF THE LOSS, THEFT, DESTRUCTION, OR MUTILATION OF
THIS WARRANT AND, IN THE CASE OF ANY SUCH LOSS, THEFT, OR DESTRUCTION, UPON
DELIVERY OF AN INDEMNITY AGREEMENT REASONABLY SATISFACTORY IN FORM AND AMOUNT TO
THE COMPANY, OR, IN THE CASE OF ANY SUCH MUTILATION, UPON SURRENDER AND
CANCELLATION OF THIS WARRANT, THE COMPANY, AT ITS EXPENSE, WILL EXECUTE AND
DELIVER, IN LIEU THEREOF, A NEW WARRANT OF LIKE TENOR.


 


(D)           CANCELLATION; PAYMENT OF EXPENSES.  UPON THE SURRENDER OF THIS
WARRANT IN CONNECTION WITH ANY TRANSFER, EXCHANGE, OR REPLACEMENT AS PROVIDED IN
THIS SECTION 7, THIS WARRANT SHALL BE PROMPTLY CANCELED BY THE COMPANY.  THE
COMPANY SHALL PAY ALL TAXES (OTHER THAN SECURITIES TRANSFER TAXES) AND OTHER
EXPENSES (OTHER THAN LEGAL EXPENSES, IF ANY, INCURRED BY THE HOLDER OR
TRANSFEREES) AND CHARGES PAYABLE IN CONNECTION WITH THE PREPARATION, EXECUTION,
AND DELIVERY OF WARRANTS PURSUANT TO THIS SECTION 7.  THE COMPANY SHALL
INDEMNIFY AND REIMBURSE THE HOLDER OF THIS WARRANT FOR ALL LOSSES AND DAMAGES
ARISING AS A RESULT OF OR RELATED TO ANY BREACH OF THE TERMS OF THIS WARRANT,
INCLUDING COSTS AND EXPENSES (INCLUDING LEGAL FEES) INCURRED BY SUCH HOLDER IN
CONNECTION WITH THE ENFORCEMENT OF ITS RIGHTS HEREUNDER.


 


(E)           WARRANT REGISTER.  THE COMPANY SHALL MAINTAIN, AT ITS PRINCIPAL
EXECUTIVE OFFICES (OR SUCH OTHER OFFICE OR AGENCY OF THE COMPANY AS IT MAY
DESIGNATE BY NOTICE TO THE HOLDER HEREOF), A REGISTER FOR THIS WARRANT, IN WHICH
THE COMPANY SHALL RECORD THE NAME AND ADDRESS OF THE PERSON IN WHOSE NAME THIS
WARRANT HAS BEEN ISSUED, AS WELL AS THE NAME AND ADDRESS OF EACH TRANSFEREE AND
EACH PRIOR OWNER OF THIS WARRANT.


 


(F)            TRANSFER OR EXCHANGE WITHOUT REGISTRATION.  IF, AT THE TIME OF
THE SURRENDER OF THIS WARRANT IN CONNECTION WITH ANY TRANSFER OR EXCHANGE OF
THIS WARRANT, THIS WARRANT (OR, IN THE CASE OF ANY EXERCISE, THE WARRANT SHARES
ISSUABLE HEREUNDER, OR IN THE CASE OF ANY CONVERSION OF THE WARRANT SHARES, THE
SHARES OF COMMON STOCK ISSUABLE UPON SUCH CONVERSION) SHALL NOT BE REGISTERED
UNDER THE SECURITIES ACT AND UNDER APPLICABLE STATE SECURITIES OR BLUE SKY LAWS,
THE COMPANY MAY REQUIRE, AS A CONDITION OF ALLOWING SUCH TRANSFER OR EXCHANGE,
(I) THAT THE HOLDER OR TRANSFEREE OF THIS WARRANT, AS THE CASE MAY BE, FURNISH
TO THE COMPANY A WRITTEN OPINION OF COUNSEL (WHICH OPINION SHALL BE IN FORM,
SUBSTANCE AND SCOPE CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE
TRANSACTIONS) TO THE EFFECT THAT SUCH TRANSFER OR EXCHANGE MAY BE MADE WITHOUT
REGISTRATION UNDER THE SECURITIES ACT AND UNDER APPLICABLE STATE SECURITIES OR
BLUE SKY LAWS, (II) THAT THE HOLDER OR TRANSFEREE EXECUTE AND DELIVER TO THE
COMPANY AN INVESTMENT LETTER IN FORM AND SUBSTANCE ACCEPTABLE TO THE COMPANY AND
(III) THAT THE TRANSFEREE BE AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(A)
PROMULGATED UNDER THE SECURITIES ACT; PROVIDED THAT NO SUCH OPINION, LETTER, OR
STATUS AS AN “ACCREDITED INVESTOR” SHALL BE REQUIRED IN CONNECTION WITH A
TRANSFER PURSUANT TO RULE 144 UNDER THE SECURITIES ACT; AND PROVIDED FURTHER
THAT NO SUCH OPINION OR LETTER SHALL BE REQUIRED IN CONNECTION WITH A TRANSFER
TO AN AFFILIATE OF A HOLDER WHO AGREES TO SELL OR OTHERWISE TRANSFER THE WARRANT
(OR, IN THE CASE OF ANY EXERCISE, THE

 

8

--------------------------------------------------------------------------------


 


WARRANT SHARES ISSUABLE HEREUNDER) ONLY IN ACCORDANCE WITH THE PROVISIONS OF
THIS SECTION 7(F) AND WHO IS AN “ACCREDITED INVESTOR.”


 


8.             REGISTRATION RIGHTS.  THE INITIAL HOLDER OF THIS WARRANT (AND
CERTAIN ASSIGNEES THEREOF) IS ENTITLED TO THE BENEFIT OF SUCH REGISTRATION
RIGHTS IN RESPECT OF THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THE
WARRANT SHARES AS ARE SET FORTH IN THE REGISTRATION RIGHTS AGREEMENT, INCLUDING
THE RIGHT TO ASSIGN SUCH RIGHTS TO CERTAIN ASSIGNEES, AS SET FORTH THEREIN.


 


9.             NOTICES.  ANY NOTICES REQUIRED OR PERMITTED TO BE GIVEN UNDER THE
TERMS OF THIS WARRANT SHALL BE SENT BY CERTIFIED OR REGISTERED MAIL (RETURN
RECEIPT REQUESTED) OR DELIVERED PERSONALLY OR BY COURIER OR BY CONFIRMED
TELECOPY, AND SHALL BE EFFECTIVE FIVE DAYS AFTER BEING PLACED IN THE MAIL, IF
MAILED, OR UPON RECEIPT OR REFUSAL OF RECEIPT, IF DELIVERED PERSONALLY OR BY
COURIER, OR BY CONFIRMED TELECOPY, IN EACH CASE ADDRESSED TO A PARTY.  THE
ADDRESSES FOR SUCH COMMUNICATIONS SHALL BE:

 

 

If to the Company:

 

 

 

Cambridge Heart, Inc.

 

1 Oak Park Drive

 

Bedford, Massachusetts  01730

 

Telephone:  (781) 271-1200

 

Facsimile:  (781) 275-8431

 

Attn.:  President

 

 

 

with a copy simultaneously transmitted by like means to:

 

 

 

Hale and Dorr LLP

 

60 State Street

 

Boston, Massachusetts  02109

 

Telephone:  (617) 526-6000

 

Facsimile:  (617) 526-5000

 

Attn:  John A. Burgess, Esq.

 

If to the holder, at such address as such holder shall have provided in writing
to the Company, or at such other address as such holder furnishes by notice
given in accordance with this Section 9;

 


10.           GOVERNING LAW; JURISDICTION.  THIS WARRANT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE.  THE COMPANY
IRREVOCABLY CONSENTS TO THE JURISDICTION OF THE UNITED STATES FEDERAL COURTS AND
STATE COURTS LOCATED IN THE STATE OF DELAWARE IN ANY SUIT OR PROCEEDING BASED ON
OR ARISING UNDER THIS WARRANT AND IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT
OF SUCH SUIT OR PROCEEDING MAY BE DETERMINED IN SUCH COURTS. THE COMPANY

 

9

--------------------------------------------------------------------------------


 


IRREVOCABLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE AND THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH SUIT OR PROCEEDING. THE COMPANY
FURTHER AGREES THAT SERVICE OF PROCESS UPON THE COMPANY MAILED BY CERTIFIED OR
REGISTERED MAIL SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS
UPON THE COMPANY IN ANY SUCH SUIT OR PROCEEDING.  NOTHING HEREIN SHALL AFFECT
THE HOLDER’S RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.  THE
COMPANY AGREES THAT A FINAL NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON SUCH JUDGMENT OR IN ANY OTHER LAWFUL MANNER.


 


11.           MISCELLANEOUS.


 


(A)           AMENDMENTS.  THIS WARRANT AND ANY PROVISION HEREOF MAY ONLY BE
AMENDED BY AN INSTRUMENT IN WRITING SIGNED BY THE COMPANY AND THE HOLDER HEREOF.


 


(B)           DESCRIPTIVE HEADINGS.  THE DESCRIPTIVE HEADINGS OF THE SEVERAL
SECTIONS OF THIS WARRANT ARE INSERTED FOR PURPOSES OF REFERENCE ONLY, AND SHALL
NOT AFFECT THE MEANING OR CONSTRUCTION OF ANY OF THE PROVISIONS HEREOF.


 


(C)           CASHLESS EXERCISE.  THIS WARRANT MAY BE EXERCISED AT ANY TIME
DURING THE EXERCISE PERIOD BY PRESENTATION AND SURRENDER OF THIS WARRANT TO THE
COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICES WITH A WRITTEN NOTICE OF THE HOLDER’S
INTENTION TO EFFECT A CASHLESS EXERCISE, INCLUDING A CALCULATION OF THE NUMBER
OF SHARES OF COMMON STOCK TO BE ISSUED UPON SUCH EXERCISE IN ACCORDANCE WITH THE
TERMS HEREOF (A “CASHLESS EXERCISE”).  IN THE EVENT OF A CASHLESS EXERCISE, IN
LIEU OF PAYING THE EXERCISE PRICE IN CASH, THE HOLDER SHALL SURRENDER THIS
WARRANT FOR THAT NUMBER OF SHARES OF COMMON STOCK DETERMINED BY MULTIPLYING THE
NUMBER OF WARRANT SHARES TO WHICH IT WOULD OTHERWISE BE ENTITLED BY A FRACTION,
THE NUMERATOR OF WHICH SHALL BE THE DIFFERENCE BETWEEN THE THEN CURRENT MARKET
PRICE OF A SHARE OF THE COMMON STOCK ON THE DATE OF EXERCISE AND THE EXERCISE
PRICE, AND THE DENOMINATOR OF WHICH SHALL BE THE THEN CURRENT MARKET PRICE PER
SHARE OF COMMON STOCK.


 


(D)           BUSINESS DAY.  FOR PURPOSES OF THIS WARRANT, THE TERM “BUSINESS
DAY” MEANS ANY DAY, OTHER THAN A SATURDAY OR SUNDAY OR A DAY ON WHICH BANKING
INSTITUTIONS IN THE STATE OF NEW YORK ARE AUTHORIZED OR OBLIGATED BY LAW,
REGULATION OR EXECUTIVE ORDER TO CLOSE.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer.

 

 

 

CAMBRIDGE HEART, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

11

--------------------------------------------------------------------------------


 

FORM OF EXERCISE AGREEMENT

 

(To be Executed by the Holder in order to Exercise the Warrant)

 

To:          Cambridge Heart, Inc.

1 Oak Park Drive

Bedford, Massachusetts  01730

Telephone:  (781) 271-1200

Facsimile:  (781) 275-8431

Attn:  Chief Executive Officer

 

The undersigned hereby irrevocably exercises the right to
purchase                                 shares of the Series A Preferred Stock
of Cambridge Heart, Inc., a corporation organized under the laws of the State of
Delaware (the “Company”), evidenced by the attached Warrant, and herewith [makes
payment of the Exercise Price with respect to such shares in full][elects to
effect a Cashless Exercise (as defined in Section 11(c) of such Warrant)], with
respect to such shares in full, all in accordance with the conditions and
provisions of said Warrant.

 

The undersigned agrees not to offer, sell, transfer or otherwise dispose of any
Series A Preferred Stock obtained on exercise of the Warrant, except under
circumstances that will not result in a violation of the Securities Act of 1933,
as amended, or any state securities laws.

 

The undersigned requests that a Warrant representing any unexercised portion
hereof be issued, pursuant to the Warrant, in the name of the Holder and
delivered to the undersigned at the address set forth below:

 

 

Dated:

 

 

 

 

 

Signature of Holder

 

 

 

 

 

 

 

 

Name of Holder (Print)

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------


 

FORM OF ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers all the
rights of the undersigned under the within Warrant, with respect to the number
of shares of Series A Preferred Stock covered thereby set forth hereinbelow, to:

 

Name of Assignee

 

Address

 

No. of Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

, and hereby irrevocably constitutes and appoints
                                                              as agent and
attorney-in-fact to transfer said Warrant on the books of the within-named
corporation, with full power of substitution in the premises.

 

 

Dated:                                     ,          

 

 

 

In the presence of

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

Signature:

 

 

 

 

Title of Signing Officer or Agent (if any):

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

Note:

The above signature should correspond
exactly with the name on the face of the
within Warrant.

 

13

--------------------------------------------------------------------------------